Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mrs. Heather Kleinhardt, Reg. # 72784  on 2/12/21. Claims 3, 4, 14 are amended as follows:

Claim 3. The method of claim 1 

Claim 4. The method of claim 1 

Claim 14. (Original) The terminal device of claim 12 

Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 12, 20. The prior art of records does not suggest the combination of “determine, with the management module, the identifier and the key performance parameters in the scenario data package; determine, with the management module and from the plurality of strategy modules, a strategy module corresponding to the identifier; and determine, with the strategy module, the performance improvement strategy for the target application according to the key performance parameters, comprising: determine, with the strategy module, a parameter type and a parameter numerical range of the key performance parameters; determine, with the strategy module, a performance improvement strategy package corresponding to the parameter type; and determine, with the strategy module and from the performance improvement strategy package, the performance improvement strategy corresponding to the parameter numerical range by using the parameter numerical range as a query identifier; and adjust, with the operating system, allocation of system resources for the target application according to the performance improvement strategy”.
More specifically the prior art does teach “a terminal device, comprising: at least one processor; and a computer readable storage medium, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to: receive, with an operating system of the terminal device, a scenario data package from a target application that is currently running, wherein the scenario data package comprises an identifier and key performance parameters of the target application, wherein the identifier comprises a scenario identifier, wherein the scenario identifier is used for identifying, from a plurality of scenarios of the target application, a scenario that is currently running, wherein the key performance parameters are in association with the scenario that is currently running, and wherein the operating system comprises a management module and a plurality of strategy modules; determine, with the operating system, a performance improvement strategy for the target application according to the identifier and the key performance parameters, comprising: determine, with the management module, the identifier and the key performance parameters in the scenario data package; determine, with the management module and from the 
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199